Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
EXAMINER’S AMENDMENT
2.            An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Harry Guttman on June 30, 2022.  
The application has been amended as follows:
Claim 25 is cancelled as follows:
25.	(Cancelled).

Claim 26 is amended as follows:
26.	(Currently Amended) A coating composition comprising a polymer containing composition comprising surface-reacted calcium carbonate, wherein the surface-reacted calcium carbonate is a reaction product of natural ground or precipitated calcium carbonate with carbon dioxide and one or more H3O+ ion donors in an aqueous medium, wherein the carbon dioxide is formed in situ by the H3O+ ion donor treatment and/or is supplied from an external source, wherein the composition further comprises a mineral material and the mineral material comprises one or more of precipitated calcium carbonate (PCC), natural ground calcium carbonate (GCC), dolomite, talc, bentonite, clay, magnesite, satin white, sepolite, huntite, diatomite, a silicate, and titanium dioxide, and the surface-reacted calcium carbonate has an intra-particle intruded specific pore volume of 0.1 to 1.3 cm3/g, calculated from a mercury intrusion porosimetry measurement.

	Written descriptive support for this amendment is found at page 11, lines 10-22 and page 14, lines 25-30, of the specification as originally filed.

Claim 27 is cancelled as follows:
27.	(Cancelled).

Claim 28 is amended as follows:
28.	(Currently Amended) The coating composition according to claim [[27]] 26, wherein the mineral material is selected form natural ground calcium carbonate (GCC). 

Claim 37 is amended as follows:
37.	(Currently Amended) The coating composition according to claim 28, wherein the surface-reacted calcium carbonate also has a specific surface area of form 20 m2/g to 200 m2/g, measured using nitrogen and the BET method according to ISO 9277. 

Claim 38 is amended as follows:
38.	(Currently Amended) The coating composition according to claim 28, wherein the surface-reacted calcium carbonate also has a volume median grain diameter d50(vol) of from 1 to 50 µm.
Claim 39 is amended as follows:
39.	(Currently Amended) The coating composition according to claim 28, wherein the surface-reacted calcium carbonate also has a volume median grain diameter d50(vol) of from 1 to 8 µm.

Claim 40 is cancelled as follows:
40.	(Cancelled).  
	
Claim 46 is amended as follows:
46.	(Currently Amended) The coating composition according to claim 28, wherein the polymer containing composition is coated on a substrate [[and the surface-reacted calcium carbonate or a combination of the surface-reacted calcium carbonate and the additional mineral material reduces tackiness of the polymer coating on the substrate]].

3.	These claims are renumbered as follows:
Claim 26 becomes Claim 1.
Claim 28 becomes Claim 2, which depends on claim 1; reads as “The coating composition according to claim 1”.
Claim 29 becomes Claim 3, which depends on claim 2; reads as “The coating composition according to claim 2”. 
Claim 30 becomes Claim 4, which depends on claim 2; reads as “The coating composition according to claim 2”.
Claim 31 becomes Claim 5, which depends on claim 2; reads as “The coating composition according to claim 2”.
Claim 32 becomes Claim 6, which depends on claim 2; reads as “The coating composition according to claim 2”.
Claim 33 becomes Claim 7, which depends on claim 2; reads as “The coating composition according to claim 2”.
Claim 34 becomes Claim 8, which depends on claim 2; reads as “The coating composition according to claim 2”.
Claim 35 becomes Claim 9, which depends on claim 2; reads as “The coating composition according to claim 2”.
Claim 36 becomes Claim 10, which depends on claim 2; reads as “The coating composition according to claim 2”.
Claim 37 becomes Claim 11, which depends on claim 2; reads as “The coating composition according to claim 2”.
Claim 38 becomes Claim 12, which depends on claim 2; reads as “The coating composition according to claim 2”.
Claim 39 becomes Claim 13, which depends on claim 2; reads as “The coating composition according to claim 2”.
Claim 41 becomes Claim 14, which depends on claim 2; reads as “The coating composition according to claim 2”.
Claim 42 becomes Claim 15, which depends on claim 2; reads as “The coating composition according to claim 2”.
Claim 43 becomes Claim 16, which depends on claim 2; reads as “The coating composition according to claim 2”.
Claim 43 becomes Claim 16, which depends on claim 2; reads as “The coating composition according to claim 2”.
Claim 44 becomes Claim 17, which depends on claim 2; reads as “The coating composition according to claim 2”.
Claim 45 becomes Claim 18, which depends on claim 2; reads as “The coating composition according to claim 2”.
Claim 46 becomes Claim 19, which depends on claim 2; reads as “The coating composition according to claim 2”.
Claim 47 becomes Claim 20, which depends on claim 2; reads as “The coating composition according to claim 2”.
Claim 48 becomes Claim 21, which depends on claim 2; reads as “The coating composition according to claim 2”.

Reasons for Allowance
4.	The claim objection set forth in paragraph 3 of the previous Office action mailed 02/03/2022 is no longer applicable and thus, withdrawn because the applicants amended claims 34 and 44-46 to correct their informalities. 
	See Claim Amendment filed 04/27/2022. 
5.	The present claims are allowable over the prior art references of record, namely, Trochlil et al. (US 2004/0099390), Gane et al. (US 7,638,017), Seyffer et al. (WO 2013/083504; utilizing US 9,950,5021 as its Equivalent), and US 2013/0209708.
6.	Upon consideration of the issues in the present application based on applicants’ arguments presented at Pages 8-15 of their Remarks filed 04/27/2022, together with the Examiner’s amendment agreed on 06/30/2022, the obviousness type double patenting rejections based on the claims of U.S. Application Nos. 17/492,216 and 16/319,518, and the 103 rejections of record as set forth in paragraphs 4-8 of the previous Office action mailed 02/03/2022 are deemed to be overcome.  In particular, none of the references relied upon individually or in combination teaches or would have suggested the claimed coating composition comprising a polymer containing composition comprising surface-reacted calcium carbonate, wherein the surface-reacted calcium carbonate is a reaction product of natural ground or precipitated calcium carbonate with carbon dioxide and one or more H3O+ ion donors in an aqueous medium, wherein the carbon dioxide is formed in situ by the H3O+ ion donor treatment and/or is supplied from an external source, wherein the composition further comprises a mineral material and the mineral material comprises one or more of precipitated calcium carbonate (PCC), natural ground calcium carbonate (GCC), dolomite, talc, bentonite, clay, magnesite, satin white, sepolite, huntite, diatomite, a silicate, and titanium dioxide, and the surface-reacted calcium carbonate has an intra-particle intruded specific pore volume of 0.1 to 1.3 cm3/g, calculated from a mercury intrusion porosimetry measurement.
Accordingly, claims 26, 28-39, and 41-48 are deemed allowable over the prior art references of record.
Correspondence
7.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANNAH J PAK whose telephone number is (571)270-5456. The examiner can normally be reached 8-5 PM; M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HANNAH J PAK/Primary Examiner, Art Unit 1764                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Cited in the IDS filed 04/30/2020.